Appeal from an order of the Supreme Court (Cheeseman, J.), entered November 9, 1989 in Albany County, which granted plaintiffs’ motion to set aside a verdict rendered in favor of plaintiffs, and granted a new trial unless defendant stipulates to an increased verdict.
The injuries of plaintiff James P. Hughes included a chronic posterior cervical problem, diagnosed in part as L-5 radiculopathy. He incurred protracted pain and partial disability, and wore cervical collars and a back brace for approximately four years. Under these circumstances the award of $6,500 for pain and suffering was inadequate and Supreme Court’s exercise of its discretionary power to set aside the verdict and order a new trial in the interest of justice unless defendant agreed to increase the award to $16,500 was in all respects proper (see, Pitts v Columbus McKinnon Corp., 75 AD2d 1002; cf., Juiditta v Bethlehem Steel Corp., 75 AD2d 126, 138).
Order affirmed, with costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.